DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 2015-180136 A, cited by Applicant and additionally by the examiner) in view of Umezawa (US 2019/0157903) and Nakai (JP 2008-283788 A, cited by Applicant and additionally by the examiner).

New copies of the Matsuoka and Nakai references including machine translations have been cited additionally by the examiner and provided with the current office action.

Claim 1: Matsuoka discloses a power supply system (Fig.1) comprising a plurality of AC output converters (1-3, in parallel; see Fig.1) that are connected in parallel (see Fig.1) and supply electric power to an AC load (12), 
wherein each of the plurality of AC output converters includes 
an AC-DC converter (1) that converts an external AC voltage to a DC voltage (see Fig.1), 
a DC-AC converter (3) that converts the DC voltage to an AC voltage (see Fig.1 and pg.2 of the translation) and supplies the AC voltage to the AC load (see pg.2, paragraph beginning “Switch S3 is”),  
a secondary battery (B1-B3 or B1-B3 and 2) that is connected in parallel with the DC-AC converter and stores the DC voltage (see Fig.1, where the battery and corresponding DC/DC converter are in an identical configuration to the instant invention), 
a first switching circuit (S3) provided between the AC load (12) and the DC-AC converter (3; see Fig.1), 
a bypass path (to T2) for directly supplying a bypass AC voltage to the AC load in place of the AC voltage supplied from the DC-AC converter (see Fig.1, pg.2, beginning “Switch S3 is”), 
a second switching circuit (S4) provided between the AC load (12) and the bypass path (see Fig.1), 


the switch control circuit turns off the first switching circuit upon detection of a decrease in voltage supply from the secondary battery to the AC load during power failure of the external AC voltage (see pg.3: First, when the voltage between the terminals of the battery B1 reaches the end-of-discharge voltage and it becomes impossible to adjust the output voltage of the inverter 3 to the target voltage, the control unit 5 of the uninterruptible power supply U1 indicates that the inverter 3 has failed. Determination is made to stop the operation of the inverter 3 and the switch S3 is turned off. In addition, the control unit 5 of the uninterruptible power supply U1 transmits a signal indicating that the switch S3 is turned off to the control units 5 of the other uninterruptible power supply U2 and U3”), and 
turns on the second switching circuit upon detection of stop of voltage supply from all of the plurality of AC output converters to the AC load during power failure of the external AC voltage (see pg.4: “The control unit 5 of the uninterruptible power supply U3 determines that the inverters 3 of all the uninterruptible power supply U1 to U3 have failed, latches the bypass power supply switching command signal φBP at the activation level, and other uninterruptible power supplies. It transmits to the control part 5 of power supply device U1, U2”).

There are two differences between Matsuoka and the recited invention of claim 1. First, Matsuoka disclose AC supply 10 and bypass AC supply 11, but does not explicitly and 

Regarding the first difference, Umezawa discloses that a bypass path (13, Fig.1), may be provided with the same commercial AC source (301) as the input to the power converters (11) in a similar UPS system with parallel converters. See Fig.1. Umezawa discloses that the bypass path is useful in supplying commercial power to the load when an abnormality occurs in the power converter or when an overflow current flows through the power converter. See [0060]. One of ordinary skill in the art would have further found using the same commercial source as a bypass input as intrinsically useful when only one source of power is available to the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have utilized the same commercial source of power as both the converter input and bypass input in order to have provided power to the load when an abnormality or overflow current of the converter(s) occur when only one source of power is available to the user.

Regarding the second difference, Nakai discloses a control power supply circuit (Fig.5, 6-8, generating “CONTROL POWER”) generating a control voltage (“CONTROL POWER”) of a similar control circuit in a UPS (Fig.5 and the abstract) upon receipt of the external AC voltage (via the input to 3 and 6,7, which receives 1) and the AC voltage (via the output of 4 and 7). Nakai discloses that by using circuits at both the input to the UPS and the generated AC voltage at the output of inverter 4 as a control power supply, a higher reliance may be achieved by ensuring power to the respective controller in light of power failure may be accomplished. See 

Claim 2: Matsuoka discloses wherein the switch control circuit turns on the first switching circuit and turns off the second switching circuit during normal operation (see pg.3: When charging of the batteries B1 to B3 is completed and the output voltage of the inverter 3 is stabilized, the switch S3 is turned on. In this case, AC power is supplied to the load 12 from the bypass AC power supply 11 and the three inverters 3. Next, the switch S4 is turned off, and AC power is supplied from the three inverters 3 to the load 12”).
Claim 3: Matsuoka discloses wherein the switch control circuit of each of the plurality of AC output converters is connected with the switch control circuit of another AC output converter and receives an input of a signal to stop a voltage from the other AC output converter to the AC load (see pg.3-4, which disclose the controllers 5 communicating with one another to indicate a failure of a particular converter, e.g. “In addition, the control unit 5 of the uninterruptible power supply U1 transmits a signal indicating that the switch S3 is turned off to the control units 5 of the other uninterruptible power supply U2 and U3” and “The control unit 5 of the uninterruptible power supply U3 determines that the inverters 3 of all the uninterruptible power supply U1 to U3 have failed, latches the bypass power supply switching command signal φBP at the activation level, and other uninterruptible power supplies. It transmits to the control part 5 of power supply device U1, U2”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also disclose parallel UPS devices and/or load sharing among a plurality of parallel UPS devices: Tracy et al. (US 2007/0210652), Humphrey et al. (US 8,067,857), and Nakano et al. (US 9,093,861).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN JOHNSON/Primary Examiner, Art Unit 2849